 

Exhibiot 10.20

 

 

EXECUTION

 

COPY

 

SETTLEMENT AGREEMENT AND MUTUAL GENERAL RELEASE

 

This Settlement Agreement and Mutual General Release (hereinafter referred to as
this “Release Agreement”) is entered into as of the 19th day of October, 2005 by
and between PRAECIS PHARMACEUTICALS, INC., a corporation organized and existing
under the laws of the State of Delaware having its principal place of business
at 830 Winter Street, Waltham, Massachusetts 02451, USA (hereinafter referred to
as “Praecis”) and SCHERING AG, a corporation organized and existing under the
laws of Germany having its principal place of business at 13442 Berlin, Germany
(hereinafter referred to as “Schering”), who may be referred to individually
herein as a “Party” and collectively as the “Parties”

 

WITNESSETH:

 

WHEREAS, Praecis and Schering had entered into a License, Supply and
Distribution Agreement dated April 27, 2004 (the “Agreement”) for the
pharmaceutical product(s) containing an active ingredient known as “PPI-149”,
defined as the “Product” in the Agreement, and marketed under the Praecis
trademark of PLENAXIS®;

 

WHEREAS the Parties wish to terminate the Agreement and release each other from
any and all claims arising thereunder;

 

NOW THEREFORE, in consideration of the foregoing recitals and the mutual
covenants and agreements contained herein, and for other valuable consideration,
the Parties, intending to be legally bound, do agree as follows:

 

1.                                      Definitions

 

All capitalized terms, unless defined herein, shall have the meanings ascribed
to them as set forth in the Agreement.

 

2.                                      Termination of Agreement

 

The Agreement is terminated in its entirety and in all countries by Schering
pursuant to Section 16.2(a) effective September 28, 2005. As the Parties
acknowledge that the Agreement has been validly terminated in its entirety,
Praecis shall be entitled to Develop, manufacture and Commercialize the Product
in any and all countries in the Territory.

 

--------------------------------------------------------------------------------


 

3.                                      Reversion of Licenses

 

Any and all rights and licenses in or with respect to the Product that were
granted to Schering in the Agreement have reverted back to Praecis, effective
September 28, 2005.

 

4.                                      Settlement Payment

 

No later than 16:00 Central European Time five (5) business days after Schering
receives an executed copy of this Release Agreement by fax or email, Schering
shall pay to Praecis the sum of $4,000,000.00 (Four Million U.S. Dollars)
(hereinafter referred to as the “Settlement Payment”) by wire transfer to
Praecis’ account in accordance with the following wire transfer instructions:

 

UBS AG

ABA number 026007993

UBS Financial Services Inc.

Account number XXX-XX-XXXXXX-000

F/C PRAECIS Pharmaceuticals Inc.

Praecis’ account number CP-XXXXX

 

5.                                      Extinguishment of Schering’s Payment
Obligations

 

Upon Praecis’ receipt of the Settlement Payment, Schering shall have no further
obligation to pay Praecis any Milestone Payments under Article VIII  and/or
Schedule 8.1 of the Agreement and/or any other provision under the Agreement
and/or any other compensation regardless of whether any additional “Events” for
Milestone Payments occur before Praecis’ receipt of the Settlement Payment. Upon
receipt of the Settlement Payment, Praecis agrees that it shall not seek any
further payment or other compensation from Schering. Schering shall have no
responsibility for income taxes or other taxes, if any, that may be payable by
Praecis as a result of the receipt of the Settlement Payment by Praecis, and any
such tax liability shall be the responsibility of Praecis.

 

6.                                      General Releases

 

(a)                                  Schering’s Release.

 

In consideration for the covenants stated herein, Schering hereby fully
releases, remises, acquits and forever discharges Praecis and its parents,
subsidiaries, affiliates, and all their agents, servants, heirs, administrators,
executors, insurers, employees, officers, directors, shareholders, legal
representatives and all other related entities, predecessors, successors and
assigns from any

 

2

--------------------------------------------------------------------------------


 

and all claims, demands, judgments, damages, liabilities, costs or expenses
(including attorney’s fees or court costs), actions or causes of action at law
or in equity, whether based in contract, tort, statute, regulation or any other
legal or equitable theory of recovery, whether direct or indirect, whether known
or unknown, whether presently discoverable or undiscoverable, whether suspected
or claimed, arisen or yet to arise, which it ever had, now has or may in the
future have against Praecis by reason of any matter, cause or thing whatsoever
arising on or before the date of this Release Agreement and in any way related
to the Agreement and/or the manufacture, Commercialization, Development,
Improvement, Marketing Authorization Application, Licensed Activities, supply
and/or distribution of the Product, excluding claims, actions or causes of
action under this Release Agreement.

 

(b)                                  Praecis’ Release.

 

Effective upon its receipt of the aforementioned Settlement Payment, Praecis
hereby fully releases, remises, acquits and forever discharges Schering and its
parents, subsidiaries, affiliates, and all their agents, servants, heirs,
administrators, executors, insurers, employees, officers, directors,
shareholders, legal representatives and all other related entities,
predecessors, successors and assigns from any and all claims, demands,
judgments, damages, liabilities, costs or expenses (including attorney’s fees or
court costs), actions or causes of action at law or in equity, whether based in
contract, tort, statute, regulation or any other legal or equitable theory of
recovery, whether direct or indirect, whether known or unknown, whether
presently discoverable or undiscoverable, whether suspected or claimed, arisen
or yet to arise, which it ever had, now has or may in the future have against
Schering by reason of any matter, cause or thing whatsoever arising on or before
the date of this Release Agreement and in any way related to the Agreement
and/or the manufacture, Commercialization, Development, Improvement, Marketing
Authorization Application, licensing, supply and/or distribution of the Product,
excluding claims, actions or causes of action under this Release Agreement.

 

7.                                      Confidentiality

 

The terms and conditions of this Release Agreement shall be confidential and
shall be subject to the Confidentiality obligations of the Parties set forth in
Article XII of the Agreement, which terms shall survive termination.

 

3

--------------------------------------------------------------------------------


 

8.                                      No Admission of Liability

 

This Release Agreement and the Settlement Payment represent a compromise and
settlement of the dispute and are not an admission of liability on the part of
either Party, nor an admission that either Party bears any fault or concedes any
point, and is solely for the purpose of avoiding the expense and inconvenience
of litigation and terminating the Agreement.

 

9.                                      Advice of Counsel.

 

Each party has had the opportunity to obtain the advice of counsel with respect
to this Release Agreement, and in executing this Release Agreement, there was no
promise or representation made other than as set forth herein.

 

10.                               Binding on Successors and Assigns.

 

This Release Agreement shall be binding upon and inure to the benefit of each
Party’s respective successors and assigns.

 

11.                               Execution in Counterparts.

 

This document may be executed in counterparts. Signatures delivered by facsimile
or email shall be enforceable as originals.

 

12.                               Termination.

 

If Praecis has not received the Settlement Payment by 12:00 noon (Boston time)
on Thursday, October 27, 2005, Praecis may, by notice to Schering, terminate
this Release Agreement whereupon this Release Agreement shall be void ab initio
and without any force or effect.

 

13.                               Governing Law; Jurisdiction.

 

The provisions of Section 18.12 of the Agreement shall apply to this Release
Agreement.

 

[Remainder of this page intentionally left blank; Signature Page Follows]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Schering and Praecis have caused this Settlement Agreement
and Mutual General Release to be executed as of the date stated above by their
respective authorized representatives.

 

Berlin, Germany: October 19, 2005

Waltham, Massachusetts: October 19, 2005

SCHERING AKTIENGESELLSCHAFT

PRAECIS PHARMACEUTICALS, INC.

 

 

By:

/s/ Steffen Schroeder

/s/ Oliver Kohlhaas

 

By:

/s/ Kevin F. McLaughlin

 

 

Name: Steffen Schroeder

Oliver Kohlhaas

 

 

Name: Kevin F. McLaughlin

 

 

Title: Legal Department

Head of Strategy
and Business
Development Europe

 

 

Title: President and Chief Executive Officer

 

 

[Signature Page to Settlement Agreement and Mutual Geneal Release]

 

5

--------------------------------------------------------------------------------